DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s communications received on December 4, 2020. Claims 1 and 4 have been amended. 
Currently claims 1-20 are pending with claims 1-10 under consideration and claims 11-20 being withdrawn as being directed to non-elected invention. Claim 1 is independent.  



Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/23/2020 appears to be in compliance with the previsions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.



Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
The unrelated objection and rejection on page 3-4 of the previous Office Action are noticed as typos and have been deleted from this Office Action.
Applicant’s amendments to claims 1 and 4 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-10 is maintained




Response to Arguments
Applicant’s amendments filed on December 4, 2020 have been fully considered but are moot in view of new ground(s) of rejection.
In the Remarks on page 8-9, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that claim 1 has amended to include the features described in paragraph [0021] that the web-based systems and methods that provide health alerts for managing personal within an organization…and improve response time and efficacy of a response to a geographic location, geopolitical location, or both. 
In response to Applicant’s argument, the Examiner respectfully disagrees. The recitation of “improve response time and efficacy of a response” in the preamble is merely describing the general purpose or the intendent use of the claimed process and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976); Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Here, the improved response time and efficacy by using web-based alerting rather than by word of mouth alerting is merely adding the words “apply it” or using a generic computer with an abstract idea. A similar view was iterated in “CLS Bank International v. Alice Corporation Pty. 106 USPQ2d 1696 717 F3d 1269” page 1707 ¶2-¶3: “[…], simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility. See Bancorp, 687 F.3d at 1278; Dealertrack, Inc. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
. Huber, 674 F.3d 1315, 1333 [101 USPQ2d 1325] (Fed. Cir. 2012); Fort Props., 671 F.3d at 1323-24. […]. noting that because of the efficiency and ubiquity of computers, essentially all practical, real-world applications of the abstract idea implicated here would rely, at some level, on basic computer functions […]. At its most basic, a computer is just a calculator capable of performing mental steps faster than a human could. Unless the claims require a computer to perform operations that are not merely accelerated calculations, a computer does not itself confer patent eligibility.  The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016).

In the Remarks on page 13, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that claim 1 is clearly incorporated (integrated) into a practical application that preclude the preemption of that exception based on the reasons of Example 37. 
In response to Applicant’s argument, the Examiner respectfully disagrees.  The rejected claims do not adhere to the same fact pattern seen in Example 37. In Example 37, under the broadest reasonable interpretation, the step of “determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time” is not practically performed in the human mind, at least because it requires a processor accessing computer memory for the application usage, and modifying the layout of the GUI of the computer system by “moving the most used icons to a position on the GUI closest to the Start Icon of the computer system based on the determined amount of use”. In contrast, Applicant’s claim recites “monitor global alters associated with health and safety for the geographic location; receive an indication of a personnel threat within a predetermined distance from at least one personnel site; determine whether any additional personnel sites are affected by the personnel threat; identify at least one risk action plan and at least one resource associated with at least one selected from a group comprising the personnel threat, the at least one personnel site, and the additional personnel site; generate and display a dashboard, identifying the personnel threat, identifying the at least one selected from the group; select a risk action plan from the at least one risk action plan and one or more resources from the identified at least one resource; initiate a risk plan for the at least one personnel site; monitor which of the personnel sites of the at least one personnel site, the additional personnel sites are in compliance with the risk action plan; and provide alerts to the personnel site that are not in compliance with the risk action plan” can be entirely performed in the human mind (including observation, evaluation, judgment, opinion) but for the recitation of generic computer components. That is, other than reciting “a processor”, “a searchable library” and the term “automatically”, nothing in the claim precludes the steps from practically being performed in the human mind, or by a human using a pen and paper. For example, the limitations encompass a 
As required by Step 2A, Prong two, in order for a claim to integrate the exception into a practical application, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance. As discussed above, the claim recites the additional elements “a processor”, “a searchable library” and the term “automatically”. The additional elements of “a processor” and the term “automatically” are elements that do no more than generally link the use of a judicial exception to a particular technological environment or field of use. See 2019 Revised Guidance, 84 Fed. Reg. at 55. The Specification describes “the dynamically searchable library 210 is the ability to add to or edit the resources provided by the health and security management application 102. For example, an organization may have pre-existing resources related to specific health or security alerts 202 that the organization frequently encounters. Providing the user the ability to add such existing resources to the dynamically searchable library allows the user to merge previous plans to respond to threats with the risk action plans provide by the health and security management application.” See ¶ 33.  Thus, the focus of the invention is not on an improvement in computers as tools, but an abstract idea that uses computers as tools to perform the claimed method.




In the Remarks on page 15, Applicant argues that Wilson discloses server 125 and personal warning apparatus 205 in Figs. 1A and 2 but paragraphs [0062]-[0078] fail to disclose the features of the platform resident within the data center, as disclosed in claim 1. Thomas and Schoenberg fail to remedy the deficiencies of claim 1. 
In response to Applicant’s argument, the Examiner respectfully disagrees. As discussed above, the recitation of “for a data center” in the preamble is merely describing the general purpose or the intendent use of the claimed process and where the body of the claim does not depend on the preamble.


In the Remarks on page 16-17, Applicant’s argument regarding claim 4 that the passages cited in Schoenberg does not teach providing resources to personnel at the at least one personnel site. 
In response to Applicant’s argument, the Examiner respectfully disagrees. Since the Specification does not provide any description on how the resources were provided to the personnel (user) at the at least one personnel site, at best, ¶ 32 describes “The dynamically searchable library 210 provides a user of the health and security management application 102 with access to resources related to the medical and security alerts 202 of the health and security management application 102.” In light of the Specification, Schoenberg in [0051] discloses the health plans provide access to their members as part of their services or as an optional added benefit; and [0183] describes the type of provider suggestions include patient education packages that are a collection of health related articles, internet links, media file and so forth, the content in these patient education packages may be from different resources, such as content made available by health plans or content made available through the system, the packages are inserted as a separate unscheduled engagement to the consumer’s “My agenda.”. 
Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, Wilson and in view of Schoenberg teaches the limitations in the form of Applicant claimed.


Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim 1, the claim recites “at least one selected from a/the group” renders the claim indefinite because it is unclear what is selected from the group with respect to the claimed subject matter. Applicant is required to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 2-10 are also rejected for the same reasons as each depends on claim 1.


Claim Rejections - 35 USC § 101
The 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-10 are directed to a non-transitory computer readable medium comprising a set of instructions, which falls within the statutory category of a product. Step 1 is satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking claim 1 as representative, claim 1 recites the limitations of: claim recites “monitor global alters associated with health and safety for the geographic location; receive an indication of a personnel threat within a predetermined distance from at least one personnel site; determine whether any additional personnel sites are affected by the personnel threat; identify at least one risk action plan and at least one resource associated with at least one selected from a group comprising the personnel threat, the at least one personnel site, and the additional personnel site; generate and display a dashboard, identifying the personnel threat, identifying the at least one selected from the group; select a risk action plan from the at least one risk action plan and one or more resources from the identified at least one resource; initiate a risk plan for the at least one 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, the claims recite the additional elements of “a processor”, “a searchable library” and the term “automatically”.  These additional elements are recited at a high level of generality that do no more than generally link the use of a judicial exception to a particular technological environment or field of use. See 2019 Revised Guidance, 84 Fed. Reg. at 55. At best, the processor may invoke as a tool for receiving an indication of a personnel threat, displaying a dashboard, and access/retrieving information from a searchable library (database). However, generally link the use of a judicial exception to a particular technical environment or field of use, and using a generic computer for performing generic computer functions do not integrate the abstract idea into a practical application because they do not reflect an improvement to the functioning of a computer itself or another technological field, or impose any meaningful limits on practicing the abstract idea because the focus of the invention is not on an improvement in computers as tools, but an abstract idea that uses computers as tools to perform the claimed method. Therefore, the claims do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B.
Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
The claims recite the additional elements of “a processor”, “a searchable library” and the term “automatically” for performing the steps including “receiving an indication of a personnel threat”, and “display a dashboard, access a searchable library”. These additional elements are recited at a high level of generality, at best, the processor is invoked as a tool for receiving, displaying, accessing the searchable library and transmitting information over a network. However, these functions have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d at 1739, 1739 (Fed. Cir. 2016); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to “significantly more” than the abstract idea because they neither (1) effect any improvements to the functioning of a computer itself; (2) effect any improvements to another technology or technical field; (3) apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); (4) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); nor (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e). 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Wilson (US 2012/0242488), and in view of Thomas et al., (US 2017/0063920, hereinafter: Thomas). 
Regarding claim 1, Wilson discloses a non-transitory computer readable medium comprising a set of instructions (see ¶ 51) for a data center and enterprise based health security that improves response time and efficacy of a response to a geographic location, geopolitical location, or both, based threat that in operation cause a processor to: 
receive an indication of a personnel threat within a predetermined distance from at least one personnel site (see ¶ 7-9, ¶ 13-14, ¶ 72, ¶ 78, ¶ 104-105: receive notification from a personal warning apparatus regarding threats of a user at a proximity); 
determine whether any additional personnel sites are affected by the personnel threat (see ¶ 10, ¶ 21, ¶ 102: determining that the second threat and threat location is within a predetermined distance); 
automatically generate and display a dashboard, the dashboard identifying the personnel threat, identifying the at least one selected from the group, and a searchable library, the searchable library allowing access to and modification of the at least one risk action plan and the identified at least one resourc
provide alerts to the personnel sites that are not in compliance with the risk action plan (see ¶ 70: sending a notification to the registered device altering the user of threats; ¶ 149).  


Wilson does not explicitly disclose the following limitations; however, Thomas in an analogous art for security management discloses:
monitor global alerts associated with health and safety for the geographic location, geopolitical location, or both (see ¶ 41, ¶ 56-57, ¶ 111, ¶ 128);
identify at least one risk action plan and at least one resource associated with at least one selected from a group comprising the personal threat, the at least one personal site, and the additional personnel sites (see ¶ 69-70, ¶ 123 and ¶ 129);
select a risk action plan from the at least one risk action plan and one or more resources from the identified at least one resource (see ¶ 16, ¶ 19-20, ¶ 124 and ¶ 136);
initiate a risk action plan for the at least one personnel site, the additional personnel sites affected, or both by the personnel threat (see ¶ 6-8, ¶ 39: initiate an action plan that is tailored to the security operations center); 
monitor which of the personnel sites of the at least one personnel site, the additional personnel sites, or both are in compliance with the risk action plan (see ¶ 41, ¶ 61, ¶ 92: monitoring for the threats based upon analytics and behavior, and monitoring the health of the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilson to include the teaching of Thomas in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for implement action plan, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 Regarding claim 3, Thomas further discloses the computer readable medium of claim 1, wherein the personnel threat comprises a personnel security threat (see ¶ 40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilson to include the teaching of Thomas in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for 

Regarding claim 5, Wilson discloses the computer readable medium of claim 1, wherein the alerts provided to the personnel sites that are not in compliance with the risk action plan comprise an indication of steps for the personnel sites that are not in compliance with the risk action plan to become in compliance with the risk action plan (see ¶ 70 and ¶ 149).  

Claims 2, 4 and 6-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Wilson and in view of Thomas as applied to claims 1, 3 and 5 above, and further in view of Schoenberg (US 2009/0089097). 
Regarding claim 2, Wilson and Thomas do not explicitly disclose the following limitations; however, Schoenberg in an analogous art for suggesting treatment action discloses the computer readable medium of claim 1, wherein the personnel threat comprises a personnel health threat (see ¶ 49-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilson and in view of Thomas to include the teaching of Schoenberg in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 4, Wilson and Thomas do not explicitly disclose the following limitations; however, Schoenberg discloses the computer readable medium of claim 1, wherein the risk action plan includes providing the identified at least one resource to personnel at the at least one personnel site, the resources related to the personnel threat (see ¶ 51, ¶ 183-184).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilson and in view of Thomas to include the teaching of Schoenberg in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution. Since 

Regarding claim 6, Wilson and Thomas do not explicitly disclose the following limitations; however, Schoenberg discloses the computer readable medium of claim 1, wherein the set of instructions cause the processor to: 
receive an indication as to whether the at least one personnel site and the additional personnel sites affected by the personnel threat have purchased access to the risk action plans for the personnel threat (see ¶ 51), and
 initiate the risk action plan at the at least one personnel site and the additional personnel sites only when the at least one personnel site and the additional personnel sites have purchased the risk action plans for the personnel threat (see ¶ 51, ¶ 95-96, ¶ 99). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilson and in view of Thomas to include the teaching of Schoenberg in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding claim 7, Wilson and Thomas do not explicitly disclose the following limitations; however, Schoenberg discloses the computer readable medium of claim 1, wherein the risk action plan of each of the personnel sites is at least in part determined from receiving a personnel site specific entry regarding a threat scenario of the personnel threat at each of the personnel sites (see ¶ 198). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilson and in view of Thomas to include the teaching of Schoenberg in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution. Since the combination of each element merely would have performed the 

Regarding claim 8, Wilson and Thomas do not explicitly disclose the following limitations; however, Schoenberg discloses the computer readable medium of claim 1, wherein the risk action plan varies based on a threat scenario of the personnel threat (see ¶ 60 and ¶ 180). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilson and in view of Thomas to include the teaching of Schoenberg in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9, Wilson and Thomas do not explicitly disclose the following limitations; however, Schoenberg discloses the computer readable medium of claim 1, wherein initiating the risk action plan comprises displaying a set of tasks for completion by the at least one personnel site and the additional personnel sites affected by the personnel threat (see ¶ 8, ¶ 187, ¶ 198). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilson and in view of Thomas to include the teaching of Schoenberg in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding claim 10, Wilson and Thomas do not explicitly disclose the following limitations; however, Schoenberg discloses the computer readable medium of claim 1, wherein the personnel sites not in compliance with the risk action plan comprises the personnel sites that have incomplete risk action plans (see ¶ 57, ¶ 133). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gathala et al., (US 2018/0077195) discloses a method for protecting client computing device by receiving threat profile information from a server to identify a new threat and at least one characteristic of the new threat.
Chapman (US 9990504) discloses a method for digital meeting management within a blockchain by generating digital meeting record containing a plurality of data fields and linked to various smart contracts to capture meeting activities.
Kolb et al., (US 2018/0218343) discloses a system for determining a requested payee is not eligible to receive a payment, indicating that the behavior evaluation failed and evaluating behavior data for the blockchain that falls between the valid start and end times.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624